Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 6 (line 2), the term “PIN” has been replaced with the term --pin-- since the pin is merely a pin and not a PIN diode.
In Claim 6 (line 3), the phrase “PIN and is arranged in each said installation hole, and the PIN” has been replaced with --“pin and is arranged in each said installation hole, and the pin”-- since the pin is merely a pin and not a PIN diode.
In Claim 9 (line 3), the phrase “the cover plate” has been replaced with --a cover plate-- since the cover plate has not been previously recited.
In Claim 10 (line 1), the phrase “a plurality of notches” has been replaced with --a plurality of the notches-- since the notches have previously been recited in Claim 1.



Allowable Subject Matter
Claims 1-10 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukai et al. teaches a nonreciprocal device having a dielectric ring (10) having a pin assembly.
Jussaume et al. teaches a circulator including a housing/base having pin assemblies (e.g. Figs. 2B and 3), and alternatively a dielectric support insert (501) in the base having pin assembly holes (e.g. see Fig. 5A).
CN103367849A teaches a circulator including a printed circuit board (6) having pin assembly holes and a locating element (2).
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the claimed subminiature circulator including a locating iron sheet is clamped in the laminated assembly and is provided with extension parts which stretch out of the base via the notches, and the feed pin assemblies are installed in installation holes formed in the extension parts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen E. Jones/Primary Examiner, Art Unit 2843